 



Exhibit 10.3
SECOND AMENDMENT TO LEASE
     This Second Amendment to Lease (“Second Amendment”), dated as of July 31st,
2006 (the “Effective Date), is entered into by and between Bently Holdings
California LP, a California limited partnership (“Landlord”), and Redwood Trust,
Inc., a Maryland corporation (“Tenant”).
RECITALS
     A.      LB Strawberry LLC, as landlord, and Tenant entered into that
certain Belvedere Place Office Lease dated February 27, 2003, and amended by
that certain First Amendment to Belvedere Place Office Lease dated April 10,
2003 (collectively, the “Lease”) for the premises consisting of approximately
nineteen thousand nine hundred eighty-two (19,982) rentable square feet (the
“Premises”) on the third floor of the building located at One Belvedere Place,
Mill Valley California (the “Building”).
     B.      In November 2003, Landlord acquired the Building, together with the
other building and improvements known as Belvedere Place, and all right, title
and interest of LB Strawberry in and to the Lease, as landlord, was assigned to
Landlord.
     C.      The Term of the Lease is scheduled to expire on May 31, 2013. The
Lease provides Tenant with one option to extend the Term of the Lease for an
additional period of sixty (60) months.
     D.      Landlord and Tenant now desire to enter into this Second Amendment
to amend the Lease to grant Tenant one additional option to extend the Term of
the Lease for a period of five (5) years.
AGREEMENT

1



--------------------------------------------------------------------------------



 



     In consideration of the mutual covenants set forth herein, and other
valuable consideration, Landlord and Tenant agree as follows:
     1.      Notwithstanding anything to the contrary to contained in the Lease:
     A.       Options to Extend the Term. Section 40(a) of the Lease is hereby
deleted and replaced with the following:
               (i)       Extension Terms.
          (1)      First Extension Term. Landlord grants to Tenant an option to
extend the Initial Term (the “First Extension Option”) with respect to all (but
not less than all) of the rentable area of the Premises leased by Tenant as of
the Expiration Date of the Initial Term for five (5) years (the “First Extension
Term”). The First “Extension Term shall commence immediately following the
Expiration Date of the Initial Term. The First Extension Option shall be
exercised, if at all, by written notice to Landlord at any time during the
Initial Term on or before the date that is one hundred eighty (180) days prior
to the Expiration Date, which notice shall be irrevocable by Tenant,
Notwithstanding the foregoing, if an Event of Default (following the expiration
of all applicable cure period without cure) exists under this Lease either at
the time Tenant exercises the First Extension Option or at any time thereafter
prior to on upon the commencement of the First Extension Term, Landlord shall
have, in addition to all of Landlord’s other rights and remedies under this
Lease, the right to terminate the First Extension Option and to cancel
unilaterally Tenant’s exercise of the First Extension Option, in which event the
Expiration Date of this Lease shall be and remain the then scheduled Expiration
Date, and Tenant shall have no further rights under this Lease to renew or
extend the Term.
          (2) Second Extension Term. Landlord grants to Tenant an option to
extend Term of this Lease (the “Second Extension Option”) with respect to all
(but not less than all) of the rentable area of the Premises leased by Tenant as
of the Expiration Date of the First Extension Term for five (5) years (the
“Second Extension Term”). The Second Extension Term shall commence

2



--------------------------------------------------------------------------------



 



immediately following the Expiration Date of the First Extension Term. The
Second Extension Option shall be exercised, if at all, by written notice to
Landlord at any time during the First Extension Term on or before the date that
is one hundred eighty (180) days prior to the Expiration Date of the First
Extension Term, which notice shall be irrevocable by Tenant. Notwithstanding the
foregoing, if an Event of Default (following the expiration of all applicable
cure period without cure) exists under this Lease either at the time Tenant
exercises the Second Extension Option or at any time thereafter prior to or upon
the commencement of the Second Extension Term, Landlord shall have, in addition
to all of Landlord’s other rights and remedies under this Lease, the right to
terminate the Second Extension Option and to cancel unilaterally Tenant’s
exercise of the Second Extension Option, in which event the Expiration Date of
this Lease shall be and remain the then scheduled Expiration Date of the First
Extension Term, and Tenant shall have no further rights under this Lease to
renew or extend the Term

  B.   No Other Modifications. Except as amended and modified herein, the Lease
shall remain unmodified and in full force and effect. In the event of any
conflict or inconsistency between the terms and provisions of this Second
Amendment and the terms and conditions of the Lease, the terms and conditions of
this Second Amendment shall govern and control.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
as of the date first above written.

                  LANDLORD           TENANT
 
                BENTLY HOLDINGS CA LP,           REDWOOD TRUST, INC. A
California Limited Partnership           a Maryland Corporation
 
               
By:
  /s/ Chris Bently       By:   /s/ Harold F. Zagunis
 
               
 
               
Name:
  Chris Bently       Name:   Harold F. Zagunis, CFO
 
               
Date:
  7/27/06       Date:   7/31/06
 
               
By:
  /s/ Amber Marie Bently            
 
               
 
               
Name:
  Amber Marie Bently            
 
               
Date:
  7/27/06            

4